Citation Nr: 1417567	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1967 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder NOS.  After examining the Veteran a January 2013 VA examiner did not diagnose PTSD, instead he diagnosed obsessive compulsive personality disorder.  However, the non-diagnosis of PTSD was made in conformance with the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  At present VA regulations require a diagnosis that does not conform to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) to be returned to the examiner for substantiation, in this case a diagnosis in conformance to the DSM-IV.  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be provided to determine whether the Veteran currently meets the DSM-IV criteria for a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the provider of the opinion contained in the January 2014 VA examination report, for an addendum opinion.   If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is requested to address the following: 

Does the Veteran currently meet the DSM-IV criteria for a diagnosis of PTSD?

If the Veteran is diagnosed with PTSD in conformance with the DSM-IV the examiner should address whether it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's current PTSD is etiologically related to his active duty service, including as a result of reported stressors or a fear of hostile military or terrorist activity, as a security policeman specialist in Vietnam?

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



